IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: TERMINATION OF PARENTAL                : No. 34 MM 2022
RIGHTS TO J.L.H., A MINOR                     :
                                              :
                                              :
PETITION OF: T.R.H., FATHER                   :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.